       Case: 5:20-cv-00663-SL Doc #: 47 Filed: 02/03/21 1 of 11. PageID #: 208




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVION

SUSAN K. LINDSLEY, et al.                   )    CASE NO. 5:20-cv-00663
                                            )
       Plaintiffs,                          )    JUDGE SARA LIOI
                                            )
-vs-                                        )    DEFENDANT, VILLAGE OF
                                            )    LAKEMORE’S DESIGNATIONS
SPRINGFIELD TOWNSHIP, et al.                )    AND OBJECTIONS TO
                                            )    PLAINTIFFS’ RULE 30(b)(6)
       Defendants.                          )    NOTICE OF DEPOSITION



       Defendant,    Village   of   Lakemore    (“Lakemore”),   provides   the   following

designations and objections Plaintiffs’ Civil Rule 30(B)(6) Notice of Deposition:

Item I:    Defendant’s agreement with Springfield Township to provide police services
thereto.

Response:

The Plaintiffs have already deposed Former Mayor Rick Justice who answered all

questions posed to him about Lakemore dissolving its police force and contracting with

the Springfield Township for police services. The contract between Springfield and

Lakemore speaks for itself, and has been produced in discovery. The Plaintiff’s Notice of

Deposition does not describe with reasonable particularity any additional matters for

examination. Case law holds that such requests do not express the “reasonable

particularity” required by Rule 30(b)(6). See Fish v. Air & Liquid Sys. Corp., 2017 WL

697663, *20-21 (D. Md.); Trustees of Boston Univ. v. Everlight Elec. Co., 2014 WL

5786492, *4 (D. Mass); see also Georgia-Pacific Consumer Prods., LP v. NCR Corp,



                                                                                             1
     Case: 5:20-cv-00663-SL Doc #: 47 Filed: 02/03/21 2 of 11. PageID #: 209




2015 WL 11236844, *1 (W.D. Mich.) (topics must be designated with “painstaking

specificity.”) If Plaintiffs provide a more specific description of matters it would like to

inquire about, Lakemore will designate a representative for deposition.

Item II: The identification and Chain of Custody of all items seized from Plaintiffs
during the Execution.

Response:

Lakemore already produced former Mayor Richard Justice for deposition and he

answered all questions posed to him about the Springfield Police Department executing

a search warrant on March 16, 2016. Lakemore otherwise objects to this Request

because it mistakenly presumes that Lakemore (1) was involved in the execution of a

search warrant on or about March 16, 2016 when, in fact, Lakemore did not even have a

police department at that time; (2) seized property from Plaintiffs; and (3) was

responsible for a “Chain of Custody” for such property. Further, the Plaintiff’s

description of “actions of Defendant and/or any agent or representative thereof in, and

events encompassing, the execution of the search warrant…” does not describe with

reasonable particularity the matters for examination. Case law holds that such requests

do not express the “reasonable particularity” required by Rule 30(b)(6). See Fish v. Air

& Liquid Sys. Corp., 2017 WL 697663, *20-21 (D. Md.); Trustees of Boston Univ. v.

Everlight Elec. Co., 2014 WL 5786492, *4 (D. Mass); see also Georgia-Pacific

Consumer Prods., LP v. NCR Corp, 2015 WL 11236844, *1 (W.D. Mich.) (topics must be

designated with “painstaking specificity.”)

       Further, Plaintiff has already secured the deposition of former Springfield

Township Police Captain Kenneth Ray who provided testimony relative to this request.

Item III: The logbook or sign-in/sign-out sheet, or lack thereof, at the Lakemore
municipal building where items seized during the Execution were held.


                                                                                               2
     Case: 5:20-cv-00663-SL Doc #: 47 Filed: 02/03/21 3 of 11. PageID #: 210




Response:

Lakemore already produced former Mayor Richard Justice for deposition and he

answered all questions posed to him regarding the Springfield Police Department’s use

of the vacant former Lakemore police building for storage of evidence. Lakemore

otherwise objects to this Request because it improperly presumes that Lakemore (1) was

involved in the execution of a search warrant on or about March 16, 2016 when, in fact,

Lakemore did not even have a police department at that time, (2) seized and assumed

custody and control over Plaintiffs’ property, (3) was responsible for securing seized

property, and (4) was responsible for maintain a “logbook or sign-in/sign-out sheet” for

seized property.

      Further, Plaintiff has already secured the deposition of former Springfield

Township Police Captain Kenneth Ray who provided testimony relative to this request.

Item IV:      The identity of all individuals who accessed the area in the Lakemore
municipal building where items seized during the Execution were held.

Response:

Lakemore already produced former Mayor Richard Justice for deposition and he

answered all questions posed to him regarding who had access to the vacant former

Lakemore police building for storage of evidence. Lakemore otherwise objects to this

Request because it improperly presumes that Lakemore (1) was involved in the

execution of a search warrant on or about March 16, 2016 when, in fact, Lakemore did

not even have a police department at that time, (2) seized and assumed custody and

control over Plaintiffs’ property, (3) was responsible for securing seized property, and

(4) was responsible for recording all individuals who had access to the vacant, former

Lakemore police building.


                                                                                           3
     Case: 5:20-cv-00663-SL Doc #: 47 Filed: 02/03/21 4 of 11. PageID #: 211




      Further, Plaintiff has already secured the deposition of former Springfield

Township Police Captain Kenneth Ray who provided testimony relative to this request.

Item V: Defendant’s Responses, including, but not limited to, Defendant’s response
to Interrogatory nos.: 8, 9, and 10.

Response:

Interrogatories 8 and 9 specifically seek information regarding items seized from the

Plaintiffs’ home or business location.   For its response to this Request, Lakemore

incorporates herein its Responses to Items III and IV above.

Interrogatory No. 10 seeks information pertaining to training manuals, policy books and

books containing standard operating procedures of the Lakemore Police Department

from 2015 to the present date. For its Response to this Request, Lakemore objects

because the Request mistakenly assumes that Lakemore had a police department in

2015. But the Village of Lakemore dissolved and did not have a police department

between July 15, 2009 and July 1, 2017. Rather, Lakemore entered into a contract with

Springfield Township Board of Trustees to provide police services. Lakemore already

produced former Mayor Richard Justice who answered all questions posed to him

regarding the dissolution of Lakemore’s police department and the contract with

Springfield Township. Any particular questions regarding Police training, policy, and

procedures is better directed to the Springfield Township Police Department.

      Further, Defendant and current Lakemore Police Chief Kenneth Ray has already

been deposed. Chief Ray offered testimony with regards to the policies and procedures

of the Springfield Township Police Department when Chief Ray was employed as a

Springfield Township Police Captain.

Item VI:      Identification, including, but not limited to, name, role, and, where
appropriate, badge number, of individuals involved in the Execution.


                                                                                          4
     Case: 5:20-cv-00663-SL Doc #: 47 Filed: 02/03/21 5 of 11. PageID #: 212




Response:

Lakemore already produced former Mayor Richard Justice for deposition and he

answered all questions posed to him about the Springfield Police Department executing

a search warrant on March 16, 2016. Lakemore otherwise objects to this Request

because it mistakenly presumes that Lakemore was involved in the execution of a search

warrant on or about March 16, 2016 when, in fact, Lakemore did not even have a police

department at that time. This Request is better directed to the Springfield Township

Police Department.

Item VII:    Identification of all officers and/or personnel involved in handling cash
seized from Plaintiffs during the Execution, and whether said cash was held at a
Lakemore building.

Response:

Lakemore already produced former Mayor Richard Justice for deposition and he

answered all questions posed to him about the Springfield Police Department executing

a search warrant on March 16, 2016 and the Springfield Police Department’s use of the

vacant former Lakemore police building for storage of evidence. Lakemore otherwise

objects to this Request because it mistakenly presumes that Lakemore (1) was involved

in the execution of a search warrant on or about March 16, 2016 when, in fact, Lakemore

did not even have a police department at that time, and (2) seized and assumed custody

and control over property from Plaintiffs.

Item VIII: The policies of Defendant, or lack thereof, related to execution of search
warrants, recording of items held in municipal buildings, and Chain of Custody.


Response:

For its response to this item, Lakemore incorporates herein its responses to Items II, III,

IV, and VII above.


                                                                                              5
      Case: 5:20-cv-00663-SL Doc #: 47 Filed: 02/03/21 6 of 11. PageID #: 213




Item IX:     The role and responsibilities of the Village of Lakemore’s mayor.

Response:

Lakemore already produced Former Mayor Richard Justice who answered all questions

posed to him regarding his role and responsibilities as Mayor of Lakemore. Lakemore

otherwise objects to this Request because the description of “role and responsibilities of

the Village of Lakemore Mayor” is overly broad, vague, and fails to describe with

reasonable particularity the matters upon which Plaintiff seek to an examination. Case

law holds that such requests do not express the “reasonable particularity” required by

Rule 30(b)(6). See Fish v. Air & Liquid Sys. Corp., 2017 WL 697663, *20-21 (D. Md.);

Trustees of Boston Univ. v. Everlight Elec. Co., 2014 WL 5786492, *4 (D. Mass); see

also Georgia-Pacific Consumer Prods., LP v. NCR Corp, 2015 WL 11236844, *1 (W.D.

Mich.) (topics must be designated with “painstaking specificity.”)

Item X: The evidentiary basis of the criminal investigation of Richard Cook and/or
Plaintiffs.

Response:

Lakemore already provided former Mayor Richard Justice who answered all questions

posed to him regarding Springfield’s investigation of Plaintiffs. Lakemore otherwise

objects to the because it mistakenly assumes that Lakemore (1) was involved in or

possesses knowledge regarding the “evidentiary basis” of Springfield’s criminal

investigation, and (2) possessed the authority to issue criminal charges. This Request is

better directed to the Springfield Police Department and/or the Summit County

Prosecutor’s office.

Item XI: The extent of contact and direction received from ex-Mayor Richard Justice
regarding the investigation into Richard Cook and/or Plaintiffs.

Response:


                                                                                             6
      Case: 5:20-cv-00663-SL Doc #: 47 Filed: 02/03/21 7 of 11. PageID #: 214




Former Mayor Richard Justice was previously deposed on December 10, 2020 and

answered all questions posed to him regarding his knowledge of Springfield Township’s

investigation of Richard Cook.      Lakemore objects to this Request as it mistakenly

assumed that Mayor Justice provided “direction” for Springfield Township’s

investigation of Cook, which Mr. Justice denied in his deposition.           Lakemore also

objects to the extent Plaintiffs seek a “second bite at the apple” to examine Mayor

Justice.

Item XII: Defendant’s failure or refusal to produce certain documentary evidence as
requested in Plaintiff’s Request for Production nos.: 10, 11, 12, 13, 14, 15, 16, 17, and 18.
Further, whether documents responsive to these requests exist.

Response:

Lakemore designates Solicitor Benjamin Chojnacki as its representative to testify

regarding these discovery responses. However, Lakemore objects and warns Plaintiffs

that most of the designated discovery requests seek information which is not within the

care, custody, or control of Lakemore. Thus, Lakemore’s designee may not be able to

provide information because Lakemore does not possess the requested information. For

example:

          Request for Production of Documents #10:            This Request seeks written

           communications from Co-Defendant, Jamie Mizer, related to Richard Cook.

           But Defendant James Mizer was not an employee of Lakemore, and Lakemore

           is not in possession of any such communication.

          Request for Production of Documents #11: This Request seeks all written

           communications from Kenneth Ray related to Richard Cook and/or any

           Plaintiffs for the years 2015 and 2016. But Kenneth Ray was not an employee



                                                                                                7
Case: 5:20-cv-00663-SL Doc #: 47 Filed: 02/03/21 8 of 11. PageID #: 215




    of Lakemore in 2015 and 2016, and Lakemore is not in possession of any such

    communication.

   Request for Production of Documents #12: This Request seeks all recorded

    phone calls related to Richard Cook and/or any Plaintiff, and the investigation

    of Richard Cook, and/or any Plaintiff. But Lakemore did not possess a Police

    Department and was not involved in the investigation of Cook.            Thus,

    Lakemore does not possess information on this topic. This Request is better

    directed to the Springfield Police Department.

   Request for Production of Documents #13: This Request seeks all video-

    recordings related to Richard Cook and/or any Plaintiff and the investigation

    of Richard Cook and/or any Plaintiff. But Lakemore did not possess a Police

    Department and was not involved in the investigation of Cook.            Thus,

    Lakemore does not possess information on this topic. This Request is better

    directed to the Springfield Police Department.

   Request for Production of Documents #14: This Request seeks all evidence to

    be used against Richard Cook and/or any Plaintiff in the criminal prosecution.

    But Lakemore did not possess a Police Department and was not involved in

    the investigation or prosecution of Cook. Thus, Lakemore does not possess

    information on this topic. This Request is better directed to the Springfield

    Police Department or the Summit County Prosecutor.

   Request for Production of Documents #17: This Request seeks all files related

    to the investigation of Richard Cook and/or any Plaintiff from 2010 to 2016.




                                                                                      8
     Case: 5:20-cv-00663-SL Doc #: 47 Filed: 02/03/21 9 of 11. PageID #: 216




          But Lakemore did not possess a Police Department and was not involved in

          any such investigation of Cook. Thus, Lakemore does not possess information

          on this topic. This Request is better directed to the Springfield Police

          Department.

         Request for Production of Documents #18:                Produce all written

          communication from Richard Justice related to Richard Cook or any Plaintiff

          for the years 2015 and 2016, including but not limited to memorandums,

          emails, and internal office memos. Said Request is overbroad, vague and fails

          to specify a reasonable time frame and reasonable specific topic.

In addition, Lakemore objects to the following requests as they do not identify with

reasonable particularity the matters for examination:

         Request for Production of Documents #15: This Request seeks all contracts

          within Village of Lakemore and John Frola and/or CT Consultants.       These

          documents were provided in Responses to Request for Production of

          Documents.

         Request for Production of Documents #16: Produce copies of all building

          project proposals from 2010 to 2016 which would have utilized land and/or

          buildings in the Village of Lakemore owned by Richard Cook, Susan Lindsley

          or any Plaintiff.

      Case law holds that such requests do not express the “reasonable particularity”

      required by Rule 30(b)(6). See Fish v. Air & Liquid Sys. Corp., 2017 WL 697663,

      *20-21 (D. Md.); Trustees of Boston Univ. v. Everlight Elec. Co., 2014 WL

      5786492, *4 (D. Mass); see also Georgia-Pacific Consumer Prods., LP v. NCR




                                                                                          9
     Case: 5:20-cv-00663-SL Doc #: 47 Filed: 02/03/21 10 of 11. PageID #: 217




       Corp, 2015 WL 11236844, *1 (W.D. Mich.) (topics must be designated with

       “painstaking specificity.”)

Item XIII: Defendant’s Answer to Plaintiffs’ Complaint.


Response:

       Lakemore objects to the extent that Lakemore’s Answer was prepared by legal

counsel and this item seeks the mental impressions, defense strategy, and other

information which remains privileged.          Notwithstanding this objection, Lakemore

designates Solicitor Benjamin Chojnacki as its representative to answer questions on

this Item.

       Lakemore reserves its right to assert additional objections and defenses to

Plaintiffs’ Rule 30(B) Notice of Deposition.



                                         /s/Anne M. Markowski
                                         Kenneth A. Calderone, Esq. (0046860)
                                         Anne M. Markowski, Esq. (0069705)
                                         HANNA CAMPBELL & POWELL LLP
                                         3737 Embassy Parkway/Suite 100
                                         Akron OH 44333
                                         P: 330.670.7324/F: 330.670.7440
                                         P: 330.670.7601/F: 330.670.7456
                                         kcalderone@hcplaw.net
                                         amarkowski@hcplaw.net

                                         Attorneys for Defendants,
                                         Village of Lakemore and Richard Justice




                                                                                          10
       Case: 5:20-cv-00663-SL Doc #: 47 Filed: 02/03/21 11 of 11. PageID #: 218




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been filed electronically. Notice of this
filing will be sent to all parties by operation of the Court’s Electronic Filing System.
Parties may access this filing through the Court’s Electronic System.

                                        /s/Anne M. Markowski
Lindsley/Springfield Township
1144411 (268-149)




                                                                                           11
